Examiner’s Comment
Allowable Subject Matter
Claims 1-2, 4-9, 11-15, and 17-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 	Regarding claim 1, the prior art fails to teach or discloses an electrical power supply comprising: a control circuit configured to set a DC output voltage of the power circuit at a plurality of different values to determine an electrical resistance of the conductor, wherein the control circuit is configured to control the power circuit to maintain the DC load voltage within a defined voltage range above zero to ensure the load remains powered when the DC output voltage is set at the plurality of different values to determine the electrical resistance of the conductor, in combination with all the limitations set forth in claim 1.  	Regarding claim 9, the prior art fails to teach or disclose a control circuit configured to set a DC output voltage of the power circuit at a plurality of different values to determine an electrical resistance of the conductor, wherein the control circuit is configured to control the power circuit to maintain the DC load voltage within a defined voltage range above zero to ensure the load remains powered when the DC output voltage is set at the plurality of different values to determine the electrical resistance of the conductor, in combination with all the limitations set forth in claim 9.  	Regarding claim 15, the prior art fails to teach or disclose a method of regulating a DC load voltage at a load coupled to an electrical power circuit via a conductor, the method comprising: setting a DC output voltage of the electrical power circuit at a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838